Case: 15-10604   Date Filed: 02/08/2016   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 15-10604
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 3:14-cr-00021-CAR-CHW-1

UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                   versus

TIMOTHY BAUGHMAN,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                            (February 8, 2016)



Before JORDAN, JULIE CARNES and BLACK, Circuit Judges.

PER CURIAM:
                Case: 15-10604        Date Filed: 02/08/2016       Page: 2 of 3


       Timothy Baughman appeals his 70-month sentence, imposed after he pled

guilty to one count of possession with the intent to distribute methamphetamine, in

violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B)(viii). Baughman was sentenced at

the bottom of the guideline range, but the district court ordered that the sentence

run consecutive to two state sentences Baughman is presently serving. On appeal,

Baughman argues that the district court committed both procedural and substantive

error by inadequately explaining its decision to impose a consecutive sentence,

treating the Sentencing Guidelines as mandatory, and giving insufficient weight to

mitigation evidence presented at sentencing. After review, 1 we affirm.

       The district court did not abuse its discretion in imposing a consecutive

sentence, and the record does not demonstrate that the district court committed

either procedural or substantive error during sentencing. The district court

adequately explained its decision to impose a consecutive sentence, stating among

other things that Baughman was responsible for “a considerable amount of drugs”

and that “there is just way too much crime going on.” See United States v. Ellisor,

522 F.3d 1255, 1278 (11th Cir. 2008) (holding that the district court need not

“recite a laundry list” of factors to demonstrate the reasonableness of its sentence).


       1
         We review the reasonableness of a sentence under the deferential abuse of discretion
standard. Gall v. United States, 552 U.S. 38, 41 (2007). We look “first at whether the district
court committed any significant procedural error and then at whether the sentence is
substantively reasonable under the totality of the circumstances.” United States v. Tome, 611
F.3d 1371, 1378 (11th Cir. 2010). The party challenging the sentence bears the burden of
showing it is unreasonable in light of the record and the 18 U.S.C. § 3553(a) factors. Id.
                                                2
              Case: 15-10604     Date Filed: 02/08/2016    Page: 3 of 3


The record does not indicate that the district court thought the Sentencing

Guidelines were mandatory or that they obligated the district court to impose a

consecutive sentence. The district court stated that the guidelines were advisory

and used the word “need” to describe a moral rather than legal imperative.

      Finally, Baughman’s 70-month, consecutive sentence is substantively

reasonable in light of the record and the § 3553(a) factors. See Setser v. United

States, 132 S. Ct. 1463, 1468 (2012) (“Judges have long been understood to have

discretion to select whether the sentences they impose will run concurrently or

consecutively with respect to other sentences that they impose, or that have been

imposed in other proceedings, including state proceedings.”); United States v.

Clay, 483 F.3d 739, 743 (11th Cir. 2007) (“The weight to be accorded any given

§ 3553(a) factor is a matter committed to the sound discretion of the district court,

but we will remand for resentencing if we are left with the definite and firm

conviction that the district court committed a clear error of judgment in weighing

the § 3553(a) factors by arriving at a sentence that lies outside the range of

reasonable sentences dictated by the facts of the case.”) (quotations omitted);

United States v. Ballard, 6 F.3d 1502, 1506 (11th Cir. 1993) (The Sentencing

Guidelines and 18 U.S.C. § 3584 “evince a preference for consecutive sentences

when imprisonment terms are imposed at different times.”).

      AFFIRMED.


                                           3